Per CuRiam.
The State’s evidence and that offered on behalf of the defendant was in sharp conflict as to whether or not the defendant fired the pistol shot that killed Mildred Shaw. Even so, the State’s evidence was sufficient to carry the case to the jury and counsel for defendant so conceded in arguing this appeal. Moreover, the conflict in the evidence bearing on this crucial question, was for the jury to resolve and not the court. The State’s evidence was sufficient to support the verdict.
We have carefully examined and considered each of the exceptions and assignments of error brought forward and argued in the defendant’s brief and find no error which is sufficiently prejudicial to justify a new trial.
No error.
Johnson, J., not sitting.